DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of the Office action mailed 09/28/2020 is hereby withdrawn in view of the new ground of rejection set forth below.
The examiner contacted applicant’s representative on 12/26/2021 Ms. Qing Lin and discussed proposed claim amendments for compact prosecution. Ms. Lin responded on 02/01/2021 after talking with the applicants that applicants do not agree with the narrow scope of the proposed claim amendments (see attached copy of the examiner’s proposed claim amendments.    
Claims 1-2, 4-12, 21 are pending and under consideration. The amendment filed on 12/24/2020 has been entered. 
Priority
The present application is a continuation application of U.S. Application No. 14/782,396 filed October 5. 2015, now allowed, which is a U.S. national phase application of PCT/FR2G14/050886 filed April 10, 2014, which claims priority to FR Application No. 1353306 filed April 11, 2013. U.S. As such the effectively filed date for the instant application is April 11, 2013. 
Any rejections of record are withdrawn in view of claim amendments to base claim 1.
Claim Rejections ~ 35 USC §103
The following is a quotation of 35 U.S.C. 103 which terms the basis for all obviousness rejections set forth in this Office action;
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
(1) Claims 1, 4, 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli (Molecular Therapy, 13(2): 1 10 2006, previously cited) in view of Chen (J Cell Sci, 122(1): 1-8, 2009, previously cited), Callis (J Clin Invest, 119(9): 2772-2786, 2009, previously cited), Wang , "Construction and analysis of compact muscle-specific promoters for AAV vectors," Gene Therapy 15:1489-1499, 2008, thereafter referred as Wang 2008).
Bartoli teaches recombinant adeno-associated virus (rAAV) vector to drive the expression of calpain 3, used rAAV2/1 pseudotyped vectors and muscle-specific promoters to avoid calpain 3 cell toxicity (abstract, p 7, 1st column). Bartoli teaches calpain 3 under the control of the muscle specific promoter to drive the expression of calpain 3 in muscle with restoration of the proteolytic activity and without toxicity in mouse model of Limb-Girdle Muscular Dystrophy Type 2A (LGMD2A) (abstract) (instant claims 1, 4). Regarding claims 8-10, Bartoli teaches recombinant adeno-associated virus (rAAV) vector (abstract). Regarding claim 12, Bartoli teaches for intramuscular Injection, 123SV or calpain-deficient mice were injected with 25 ul of rAAV2/1 viral preparation which is interpreted as a pharmaceutically acceptable carrier (p 8 2nd column). Bartoli also teaches Calpain 3 is expressed mainly in skeletal muscle (p 1,2nd column 2nd paragraph). Considering the loss-of-function nature of LGMD2A disorder, a sensible therapeutic strategy would be via calpain 3 gene transfer in skeletal muscle. The recent improvement of muscle gene transfer with AAV serotypes and development of systemic delivery methods strengthens the rationale of this approach (p 2, 1st column 2nd paragraph). Wang 2008 also teaches skeletal muscle-specific promoter well suited for AAV vectors in muscle-directed gene therapy studies has increased its strength in muscle by two- to threefold (abstract). Transgenic mice studies by evaluating the activity of the dMCK promoter in mdx mice nd column 1st paragraph).
Bartoli does not teach at least one target sequence of mir208a SEQ ID NO: 10.
However, before the instant effective filing date of the instant invention, Chen teaches mir208a-mediated post-transcriptional and translational regulation of target cardiac muscle expression of host gene intron of a-myosin heavy chain (Myh6; also known as aMHC) through base-pairing to complementary sequences within the 3’ untranslated regions (UTRs) of the mRNAs, resulting in mRNA degradation and/or translational repression (figure 2), In addition, as evidenced by Oaths miR-208a is encoded within an intron of a-cardiac muscle myosin heavy chain gene (MyhS) (abstract). In addition, Esau (see score alignment below for a target miRNA208a that comprises SEQ ID NO: 10 identical to instant SEQ ID NO: 10)
RESULT 1
ADX04112/c
ID   ADX04112 standard; RNA; 22 BP.
XX
AC   ADX04112;
XX
DT   05-MAY-2005  (first entry)
XX
DE   Human mature microRNA (miRNA) mir-208.
XX
KW   MicroRNA; ds; RNA interference; gene silencing; Cytostatic; Antidiabetic;
KW   Anorectic; Antilipemic; Antiarteriosclerotic; Hypotensive;
KW   Neuroprotective; Nootropic; Antiangiogenic; Anabolic;
KW   Eating-Disorders-Gen.; hyperproliferation; cancer; neoplasm;
KW   angiogenesis disorder; cardiovascular disease;
KW   non-insulin dependent diabetes; endocrine disease;
KW   gastrointestinal disease; metabolic disorder; obesity;
KW   nutritional disorder; hyperlipidemia; atherosclerosis; atherogenesis;
KW   hypertension; anorexia nervosa; nutritional disorder;
KW   psychiatric disorder; Alzheimers disease; degeneration;
KW   neurological disease; nervous system injury; neurodegenerative disease;
KW   neurological disorder.
XX
OS   Homo sapiens.
XX
CC PN   WO2005013901-A2.
XX
CC PD   17-FEB-2005.
XX
CC PF   30-JUL-2004; 2004WO-US025300.
XX

PR   31-OCT-2003; 2003US-0516303P.
PR   19-DEC-2003; 2003US-0531596P.
PR   14-APR-2004; 2004US-0562417P.
XX
CC PA   (ISIS-) ISIS PHARM INC.
XX
CC PI   Esau C,  Lollo B,  Bennett CF,  Freier SM,  Griffey RH,  Baker BF;
CC PI   Vickers T,  Marcusson EG,  Koller E,  Swayze EE,  Jain R,  Bhat B;
CC PI   Peralta E;
XX
DR   WPI; 2005-163123/17.
XX
CC PT   New oligomeric compound that can hybridize with or sterically interfere 
CC PT   with nucleic acid molecules comprising or encoding small non-coding RNA 
CC PT   targets, useful for treating e.g., cancer and diabetes.
XX
CC PS   Example 34; SEQ ID NO 1222; 854pp; English.
XX
CC   The invention relates to an oligomeric compound comprising a first region
CC   and a second region, where at least one region contains a modification, 
CC   and a portion of the oligomeric compound is targeted to a small non-
CC   coding RNA target nucleic acid that is miRNA (micro-RNA), or its 
CC   precursor (primary-miRNA, pri-miRNA). Also included are a composition 
CC   comprising a first oligomeric compound and a second oligomeric compound 
CC   (where at least one of the oligomeric compounds contains a modification, 
CC   at least a portion of the first oligomeric compound is capable of 
CC   hybridizing with at least a portion of the second oligomeric compound, 
CC   and at least a portion of the first oligomeric compound is targeted to a 
CC   small non-coding RNA target nucleic acid), a pharmaceutical composition 
CC   comprising the composition cited above (and a carrier), a kit or assay 
CC   device comprising the composition, modulating the expression of a small 
CC   non-coding RNA target nucleic acid in a cell (or tissue or animal), 
CC   treating or preventing a disease or disorder associated with a small non-
CC   coding RNA target nucleic acid, treating a condition in an animal, 
CC   treating or preventing a disease or disorder associated with CD36, 
CC   methods of screening an oligomeric compound for an effect on miRNA 
CC   signaling, methods of screening a miRNA precursor for an effect in miRNA 
CC   signaling, methods of modulating translation (or apoptosis, conversion of
CC   a precursor miRNA into miRNA, or cellular differentiation), identifying 
CC   an RNA transcript bound to a small non-coding RNA, arresting (or 
CC   delaying) entry of a cell at the G2/M phase, interfering with chromosome 
CC   segregation, a method of triggering apoptosis, detecting a miRNA 
CC   precursor, identifying a miRNA target, modulating cellular 
CC   differentiation, treating a condition associated with adipocyte 
CC   differentiation in an animal, treating/preventing a disease/disorder 
CC   associated with aberrant regulation of the cell cycle by miRNAs, 
CC   maintaining a pluripotent stem cell and identifying a small non-coding 
CC   RNA binding site. The oligomeric compound is targeted to a region 
CC   flanking a Drosha cleavage site within a pri-miRNA. It stimulates an 
CC   increase in expression of a pri-miRNA. The compounds and compositions are

CC   disjunction, altered methylation, acetylation, or pseudouridylation state
CC   of chromosomes, such as a hyperproliferative condition (e.g. cancer, 
CC   neoplasia or angiogenesis), diabetes (Type 2 diabetes), obesity, 
CC   hyperlipidemia, atherosclerosis, atherogenesis, hypertension, anorexia, 
CC   Alzheimer's disease, a central nervous system injury or neurodegenerative
CC   disorder. The present sequence is a mature miRNA of the invention.
XX
SQ   Sequence 22 BP; 10 A; 3 C; 5 G; 0 T; 4 U; 0 Other;

  Query Match             100.0%;  Score 22;  DB 16;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAAGCTTTTTGCTCGTCTTAT 22
              ||||||||||||||||||||||
Db         22 ACAAGCTTTTTGCTCGTCTTAT 1

Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the teaching of prior art by modifying the an AAV2/1 vector expression comprising sequence encoding calpain 3 under the control of the muscle specific promoter for efficient and stable transgene expression in muscle with restoration of the proteolytic activity for reducing calpain 3 toxicity as disclosed by Bartoli by including skeletal muscle-specific promoters well suited for AAV vectors in muscle-directed gene therapy used for DMD gene therapy studies as disclosed by Wang 2008 and by including a. sequence target of a cardiac specific miR-2Q8a in the 3’UTR Myh6 for efficient and stable transgene expression in cardiac muscle for the development and function of cardiac muscle.
One would have been motivated to include a sequence target of a cardiac specific miR-208a in the 3TJTR Myh6 for efficient and stable transgene expression in cardiac muscle for the development and function of cardiac muscle and to avoid calpain 3 ceil cardiac toxicity.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining AAV vector with 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
 (2) Claims 1,2 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli (Molecular Therapy, 13(2): 1-10 2006, previously cited) in view of Chen (J Cell Sci, 122(1): 1 8, 2009, previously cited), Callis (J Clin Invest, 119(9): 2772-2786, 2009, previously cited), Wang , "Construction and analysis of compact muscle-specific promoters for AAV vectors," Gene Therapy 15:1489-1499, 2008, thereafter referred as Wang 2008) and further in view of Beckmann (W09816175) (see score alignment below).
The teachings of Bartoli and Wang 2008 and Chen/Callis apply here as indicated above. 
Bartoli and Wang 2008 and Chen/Callis do not teach calpain 3 comprises SEQ ID NO: 7.
However, before the instant effective filing date of the instant invention, Beckmann teaches calpain 3 for treatment of an LGMD2 disease (see score alignment below).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the AAV expression vector to drive the expression of calpain 3, under the control of skeletal muscle-specific promoters to avoid calpain 3 cell toxicity by using the calpain 3 sequence as disclosed by Beckmann given that both Bartoli/Wang 2008/Chen/Callis and Beckmann teach that Calpain 3 gene and the calpain 3 sequence identical to instant claim SEQ ID NG:7 are functional equivalents because both proteins can be used to treat LGMD2 disease, 
Score sequence alignment identical to instant SEQ ID NO: 7 (previously cited);
RESULT 1 AAR99579
Thus, the claimed invention as a whole, is prima fade obvious in the absence of evidence to the contrary,
(3) Claims 1,11 are rejected under 35 U.S,C. 103 as being unpatentable over Bartoli (Molecular Therapy, 13(2): 1-10 2006, previously cited) in view of Chen (J Cell Sci, 122(1): 1-8, 2009, previously cited), Callis (J Clin Invest, 119(3): 2772-2786, 2009, previously cited), Wang , "Construction and analysis of compact muscle-specific promoters for AAV vectors," Gene Therapy 15:1489-1499, 2008, thereafter referred as Wang 2008) and further in view of Wang of al [Oper Tech Orthop, 20:136-143, 2010, previously cited thereafter referred as
The teachings of Bartoli/Wang 2008/Chen/Callis apply here as indicated above. Bartoli/Wang 2008/Chen/Callis do not teach AAV8 serotype.
However, prior to the instant invention, Wang 2010 teaches rAAV serotype 8 has superior skeletal muscle gene transfer via systemic delivery without causing a toxic reaction or triggering an immune response in murine model and has unambiguously proven its response in muscle targeted gene therapy due its unique tropism for systemic administration in skeletal and cardiac muscle (p 137, 13! column Is* paragraph). Moreover, Wang 2010 teaches rAAV serotype 8 with muscle-specific promoter is critical to perform efficient gene transfer in muscle and diminish nonspecific expression of transgene in an animal model of Duchenne muscular dystrophy (DMD) disease (p 138 1st column under Muscle-specific gene expression) (instant claim 11). AAV8 has superior skeletal muscle gene transfer via systemic delivery without causing a toxic reaction or triggering an immune response in murine model for DMD disease and has unambiguously proven its response in muscle targeted gene therapy due its unique tropism for systemic administration in skeletal and cardiac muscle (p 138, 1st column 1si paragraph).
Accordingly, obvious to the instant effective date, it would have been obvious to an ordinary skill in the art to modify the expression system of AAV vector under the control of skeletal muscle specific promoter with target sequence of mir208a for the development and function of cardiac muscle and to avoid calpain 3 ceil cardiac toxicity of Bartoli/Wang 2008/Chen/Callis modified by using the Wang 2010 rAAV8 serotype for the superior skeletal muscle gene transfer via systemic delivery without causing a toxic reaction in muscle targeted gene therapy due its unique tropism for systemic administration in skeletal and cardiac muscle.
One would have been motivated to receive the expected benefit of the rAAV serotype 8 has superior cardiac skeletal muscle gene transfer without causing a toxic reaction or triggering an immune response in murine model in muscle targeted gene therapy due its unique tropism tor systemic administration in skeletal and cardiac muscle as target tissues.
Thus, the claimed invention, as a whole, is clearly prima fade obvious in the absence of evidence to the contrary, it should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, -USPQ2d slip op, at 20, (Bd. Pat, App. & interf, June 25, 2007) (citing KSR, 82 USPQ2d at 1398) (available at http:www.uspto.gov/offices/dcom/bpai/prec/fg071925.pdf).

Response to arguments
Applicants argue the expression systems according to instant claims are unexpectedly superior to prior art expression systems because the presence of a target sequence of miR208a in the instantly claimed expression systems increases the expression of calpain 3 in the skeletal muscles. In this regard, Applicant submits with this response Dr. Richard’s declaration (“Declaration") under 37 C.F.R. 1,132. As shown in the Declaration, the presence of target sequences of miR2G8a in vectors comprising a calpain 3 gene under the control of suitable promoters resulted in increased expression of calpain 3 in the skeletal muscles. The increases in the calpain 3 expression levels in skeletal muscles resulted from including a target sequence of miR2G8a in a calpain 3 expression system as disclosed in the Declaration were unexpected because none of the cited references teaches or suggests such superior properties. Specifically, among the cited references, only Chen D2 and Calllis D3 are cited in the Office Action due to their disclosures related to miR208a. Chen D2 is cited in the Office Action as teaching “mir2Q8a-mediated post-transcriptional and translational regulation of target cardiac muscle expression of host gene intron of a-myosin heavy chain (Myh6; also known as aMHC) through base-pairing to complementary sequences within the 3: untranslated regions (UTRs) of the mRNAs, resulting in mRNA degradation and/or translational repression (figure 2)" (see second paragraph on page 4 of the Office Action). Callis D3 is cited in the Office Action as teaching “miR-20Sa is encoded within an intron of a-cardiae muscle myosin heavy chain gene (Myh6) (abstract)” (see second paragraph on page 4 of the Office Action). Neither Chen D2 nor Callis D3 teaches or suggests increasing calpain 3 expression in the skeletal muscles by including a target sequence of miR-2G8a in a calpain 3 expression system. Applicant’s arguments have been fully considered but are not persuasive.
mainly in skeletal muscle (p 1, 2nd column 2nd paragraph). Considering the loss-of-function nature of LGMD2A disorder, a sensible therapeutic strategy would be via calpain 3 gene transfer in skeletal muscle. The recent improvement of muscle gene transfer with AAV serotypes and development of systemic delivery methods strengthens the rationale of this approach (p 2, 1st column 2nd paragraph). Wang 2008 also teaches skeletal muscle-specific promoter well suited for AAV vectors in muscle-directed gene therapy studies has increased its strength in muscle by two- to threefold (abstract).  Transgenic mice studies by evaluating the activity of the dMCK promoter in mdx mice to see how the promoter performed in this small animal model commonly used for DMD gene therapy studies (p 4, 2nd column 1st paragraph). Thus, no unexpectedly superior to prior art expression systems is presented. Thus, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since skeletal muscle specific promoter for driving expression of calpain 3 into skeletal and cardiac muscle and mir208a was known as mir208a-mediated post-transcriptional and translational regulation of target cardiac muscle expression of host gene intron of a-myosin heavy chain through base pairing to complementary sequences within the 3’ untranslated regions (UTRs) of the mRNAs, resulting in mRNA degradation and/or translational repression in the art, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of calpain 3 gene expression in skeletal muscle under the control of skeletal muscle specific promoter and at least one target sequence of mir208a. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success before the instant effective filing date of the instant invention. Unexpected results have not be presented.
Response to declaration
A. The declaration states that the recombinant AAV9 vectors desm-CAPN3 (noted as “desm~C3’: in Figure 1 below), desm-CAPN3-miR2G8aT (noted as ‘'desm~C3~Tmir” in Figure 1 below), PC3-CAPIM3 (noted as “C3-C3" in Figure 1 below) and PC3-CAPN3-miR2G8aT (noted as “C3-C3-Tmir” in Figure 1 below) were obtained as disclosed in the Experimental Examples of the present application. Recombinant viral particles of serotype 9 have been produced as disclosed therein. Specifically, the vectors were constructed as follows: (a) the vector AAV9 desm-CAPN3 (noted as “desm-C3i: in Figure 1 below) was constructed using the cDNA of human calpain 3 (SEQ ID NO: 8) under the control of the human desmin promoter (SEQ ID NO: 11); (b) the vector AAV9 desm-CAPN3-miR208aT (noted as ‘'desm-C3-Tmir” in Figure 1 below) was obtained by adding 2 target sequences for the miR2G8a (SEQ ID NO: 10) in tandem (miR208aI) at 3’ of the calpain 3 gene of the vector AAV9 desm~CAPN3; (c) the vector AAV9 PC3-CAPN3 (noted as “C3-C3:: in Figure 1 below) was constructed by replacing the human desmin promoter (SEQ ID NO: 11) with the promoter region of the human calpain 3 (SEQ ID NO: 12); and (d) the vector AAV9 PC3-CAPN3-miR2Q8aT (noted as “C3-C3-Tmir” in Figure 1 below) was obtained by adding 2 target sequences for the miR208a (SEQ ID NO: 10) in tandem (miR208aT) at 3’ of the calpain 3 gene of the vector AAV9 PC3-CAPN3, 1) KtiJI/rS
The declaration stated these data show that, for each of the muscle specific promoters used (desmin and calpain 3 promoters), even if the doses of the constructs comprising the two target sequences of the mlR208a were lower than for the corresponding constructs without said sequences, the calpain 3 level of expression in the TA muscle was higher in the presence of the target sequences of miR208a. 
A,    in response this is not persuasive because the claims do not recited any limitations that would be affected by the use of AAV9 vectors desrn~CAPN3 as in figure 1. Therefore, absent results to the contrary, the claimed invention had a reasonable 
B.    The declaration states constructs (noted as “Des-mfaC3” and “Des-mfaC3-Tmir” shown in Figure 2 below) similar to those described above were obtained for use in macaca (Non-Human Primate). However, to prevent any immune response in NHP, Macaca fascicularis calpain 3 (Mfa Calpain 3) was used instead of the human version. Specifically, the structure of the vector Des-mfaCS-Tmir is shown beiow where Mfa Calpain 3 gene is under the control of human desmin promoter SEQ ID NO: 11), and two target sequences for the miR208a (SEQ ID NO: 10) in tandem (miR2Q8aT) are at 3’ of the Mfa calpain 3 gene. The vector Des-mfaC3 is the same as Des-mfaCS-Tmir but without the two target sequences for the miR208a at 31 of the Mfa calpain 3 gene. A 3.10'3vg/kg dose was injected in 3-year-oid animals by systemic route. Samples were collected 1 month post injection.
The declaration states the results (see Figures 1 and 2} show that in both mice and NHP, including the target sequences of miR208a in a vector comprising a calpain 3 gene under the control of an appropriate promoter (re., a promoter suitable for gene expression in skeletal muscle, such as human desmin promoter and human calpain 3 promoter) resulted In Increased expression of calpain 3 in skeletal muscles.
in response this is not persuasive because the claims do not recited any limitations Des-mfaC3” and ‘'Des-mfaC3-Tmir” shown in Figure 2 that would be affected by the use of the structure of the vector Des-mfaC3-Tmir is shown below where Mfa Calpain 3 gene is under the control of human desmin promoter SEQ ID NO: 11), and two target sequences tor the miR208a (SEQ ID NO: 10) in tandem (miR208aT) are at 3’ of the Mfa calpain 3 gene as in figure 2. Therefore, absent results to the contrary, the claimed invention had a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632